Exhibit 31.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER I, Jeffrey Meckler, certify that: 1.I have reviewed this annual report on Form 10-K/A of Cocrystal Pharma, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 30, 2015 /s/ Jeffrey Meckler Jeffrey Meckler Chief Executive Officer (Principal Executive Officer)
